--------------------------------------------------------------------------------

Exhibit 10.1


JACKSONVILLE SAVINGS BANK
AMENDED AND RESTATED EMPLOYMENT AGREEMENT


This Amended and Restated Agreement is made effective as of the 17th day of
March 2009, by and between Jacksonville Savings Bank (the “Bank”), an Illinois
chartered savings institution, with its principal administrative office at 1211
West Morton Avenue, Jacksonville, Illinois 62650-2000 and Andrew F. Applebee
(“Executive”).  Any reference to “Company” herein shall mean Jacksonville
Bancorp, Inc. or any successor thereto.


WHEREAS, Executive has been employed by the Bank since 1976 and is presently
serving as its Chairman of the Board pursuant to an employment agreement between
the Bank and the Executive entered into as of January 1, 2004 (the “Employment
Agreement”); and


WHEREAS, the Bank desires to amend and restate the Employment Agreement in order
to make changes to comply with Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”) and the final regulations issued thereunder in
April 2007; and


WHEREAS, the Bank wishes to retain the services of Executive as an employee of
the Bank for the period provided in this Agreement; and


NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
upon the other terms and conditions hereinafter provided, the parties hereby
agree as follows:


1.      POSITION AND RESPONSIBILITIES
During the period of his employment hereunder, Executive agrees to serve as
Chairman of the Board of the Bank.  During said period, Executive also agrees to
serve, if elected, as an officer and director of any subsidiary or affiliate of
the Bank.  Failure to reappoint Executive as Chairman of the Board without the
consent of Executive during the term of this Agreement shall constitute a breach
of this Agreement.


2.      TERMS AND DUTIES
(a)    The period of Executive’s employment under this Agreement shall begin as
of the date first above written and shall continue for a period of thirty-six
(36) full calendar months thereafter, provided that all changes intended to
comply with Section 409A of the Code shall be retroactively effective to January
1, 2005; and provided further that no retroactive change shall affect the
compensation or benefits previously provided to the Executive.  Commencing on
the first anniversary date of this Agreement, and continuing at each anniversary
date thereafter, the Agreement shall renew for an additional year such that the
remaining term shall be three (3) years unless written notice of non-renewal is
provided to Executive at least ten (10) days and not more than thirty (30) days
prior to any such anniversary date, that the term of the Agreement  shall cease
at the end of twenty-four (24) months following such anniversary date.  Prior to
each notice period for non renewal, the disinterested members of the Board of
Directors of the Bank (“Board”) will conduct a comprehensive performance
evaluation and review of Executive for purposes of determining whether to extend
the Agreement, and the results thereof shall be included in the minutes of the
Board’s meeting.


(b)    During the period of his employment hereunder, except for periods of
absence occasioned by illness, reasonable vacation periods, and reasonable
leaves of absence, Executive shall devote substantially all his business time,
attention, skill, and efforts to the faithful performance of his duties
hereunder including activities and services related to the organization,
operation and management of the Bank; provided, however, that, with the approval
of the Board, as evidenced by a resolution of such Board, from time to time,
Executive may serve, or continue to serve, on the boards of directors of, and
hold any other offices or positions in, companies or organizations, which, in
such Board’s judgment, will not present any conflict of interest with the Bank,
or materially affect the performance of Executive’s duties pursuant to this
Agreement.  Nothing in this Section shall be construed as preventing Executive
from serving from time to time on boards, committees, or holding positions of
non-profit or governmental organizations, including religious and civic groups,
without the need for Board approval.
 
 
 

--------------------------------------------------------------------------------

 
 
3.      COMPENSATION AND REIMBURSEMENT
(a)    The compensation specified under this Agreement shall constitute the
salary and benefits paid for the duties described in Section 2(b).  The Bank
shall pay Executive as compensation a salary of not less than $42,000 per year
(“Base Salary”).  Such Base Salary shall be payable biweekly.  During the period
of this Agreement, Executive’s Base Salary shall be reviewed at least annually;
the first such review will be made no later than January 31 of each year during
the term of this Agreement and shall be effective from the first day of said
month through the end of the calendar year.  Such review shall be conducted by a
Committee designated by the Board, and the Board may increase, but not decrease,
Executive’s Base Salary (any increase in Base Salary shall become the “Base
Salary” for purposes of this Agreement).  In addition to the Base Salary
provided in this Section 3(a), the Bank shall provide Executive at no cost to
Executive with all such other benefits as are provided uniformly to permanent
full time employees of the Bank.


(b)    The Bank will provide Executive with employee benefit plans, arrangements
and perquisites substantially equivalent to those in which Executive was
participating or otherwise deriving benefit from immediately prior to the
beginning of the term of this Agreement, and the Bank will not, without
Executive’s prior written consent, make any changes in such plans, arrangements
or perquisites which would adversely affect Executive’s rights or benefits
thereunder.  Without limiting the generality of the foregoing provisions of this
Subsection (b), Executive will be entitled to participate in or receive benefits
under any employee benefit plans, including but not limited to, retirement
plans, supplemental retirement plans, pension plans, profit sharing plans,
health and accident plans, medical coverage or any other employee benefit plan
or arrangement made available by the Bank in the future to its senior executives
and key management employees, subject to and on a basis consistent with the
terms, conditions and overall administration of such plans and
arrangements.  Executive will be entitled to incentive compensation and bonuses
as provided in any plan of the Bank in which Executive is eligible to
participate.  Nothing paid to the  Executive under any such plan or arrangement
will be deemed to be in lieu of other compensation to which Executive is
entitled under this Agreement.


(c)    In addition to the Base Salary provided for by paragraph (a) of this
Section 3, the Bank shall pay or reimburse Executive for all reasonable travel
and other reasonable expenses incurred by Executive performing his obligations
under this Agreement and may provide such additional compensation in such form
and such amounts as the Board may from time to time determine, and all such
reimbursements (and compensation) pursuant to this Section 3(c) shall be paid
promptly by the Bank and in any event no later than March 15 of the calendar
year immediately following the year in which the expense was incurred (or the
compensation was earned).


(d)    Compensation and reimbursement to be paid pursuant to paragraphs (a), (b)
and (c) of this Section 3 shall be paid by the Bank and the Company,
respectively on a pro rata basis based upon the amount of service Executive
devotes to the Bank and Company, respectively.


(e)    In addition to the foregoing, Executive shall be entitled to receive fees
for serving as a director of the Bank in the same amount and on the same terms
as fees are paid to other directors of the Bank, and such payments shall be made
no later than March 15 of the calendar year immediately following the year in
which the fees were earned.


4.      PAYMENTS TO EXECUTIVE UPON AN EVENT OF TERMINATION
The provisions of this Section shall in all respects be subject to the terms and
conditions stated in Sections 8 and 15.


(a)    The provisions of this Section shall apply upon the occurrence of an
Event of Termination (as herein defined) during Executive’s term of employment
under this Agreement.  As used in this Agreement, an “Event of Termination”
shall mean and include any one or more of the following: (i) the termination by
the Bank or the Company of Executive’s full time employment hereunder for any
reason other than, (A) Disability or Retirement as defined in Section 6 below,
(B) a Change in Control, as defined in Section 5(a) hereof, or (C) Termination
for Cause as defined in Section 7 hereof; or (ii) Executive’s resignation from
the Bank’s employ, upon any (A) failure to elect or reelect or to appoint or
reappoint Executive as Chairman of the Board, (B) material change in Executive’s
function, duties, or responsibilities, which change would cause Executive’s
position to become one of lesser responsibility, importance, or scope from the
position and attributes thereof described in Section 1, above, (C) a relocation
of Executive’s principal place of employment by more than 30 miles from its
location at the effective date of this Agreement, or a material reduction in the
benefits and perquisites to Executive from those being provided as of the
effective date of this Agreement, (D) liquidation or dissolution of the Bank or
Company other than liquidations or dissolutions that are caused by
reorganizations that do not affect the status of Executive, or (E) any other
breach of this Agreement by the Bank.  Upon the occurrence of any event
described in clauses (ii)(A), (B), (C), (D) or (E), above, Executive shall have
the right to elect to terminate his employment under this Agreement by
resignation upon sixty (60) days prior written notice given within a reasonable
period of time not to exceed ninety (90) days after the initial event giving
rise to said right to elect; provided, however that the Bank has thirty (30)
days to remedy any condition under clause (ii) (A) through (E) above, but the
Bank may waive such cure period and make an immediate payment
hereunder.  Notwithstanding the preceding sentence, in the event of a continuing
breach of this Agreement by the Bank, Executive, after giving due notice within
the prescribed time frame of an initial event specified above, shall not waive
any of his rights solely under this Agreement and this Section 4 by virtue of
the fact that Executive has submitted his resignation but has remained in the
employment of the Bank and is engaged in good faith discussions to resolve any
occurrence of an event described in clauses (A), (B), (C), (D) and (E) above.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)    Upon the occurrence of an Event of Termination, on the Date of
Termination, as defined in Section 8, the Bank shall pay Executive, or, in the
event of his subsequent death, his beneficiary or beneficiaries, or his estate,
as the case may be,  as severance pay or liquidated damages, or both, a sum
equal to the greater of the payments due for the remaining term of the Agreement
or three (3) times the average of the three preceding years’ Base Salary,
including bonuses and any other cash compensation paid to Executive during such
years, and the amount of any benefits received pursuant to any employee benefit
plans on behalf of Executive, maintained by the Bank during such years.  All
payments shall be made to the Executive in a single cash lump-sum distribution,
and shall commence within thirty (30) days following the Executive’s Date of
Termination, provided however, if Executive is a “Specified Employee,” as
defined in Treasury Regulation 1.409A-1(i), then, solely to the extent required
to avoid penalties under Code Section 409A, such payment shall be delayed until
the first day of the seventh full month following the Executive’s Date of
Termination.


(c)    Notwithstanding the provisions of Sections 4(a) and (b), and in the event
that there has not been a Change in Control as defined in Section 5(a), upon the
voluntary termination by the Executive upon giving sixty (60) days notice to the
Bank (which shall not be deemed to constitute an “Event of Termination” as
defined herein), the Bank, at the discretion of the Board of Directors, may pay
Executive, or in the event of his subsequent death, his beneficiary or
beneficiaries, or his estate, as the case may be, a severance payment in an
amount to be determined by the Board of Directors at the time of such voluntary
termination by the Executive.  Such severance payment shall not exceed three (3)
times the average of the three preceding years’ Base Salary, including bonuses
and any other cash compensation paid to the Executive during such years, and the
amount of any benefits received pursuant to any employee benefit plans, on
behalf of the Executive, maintained by the Bank during such years. All payments
shall be made to the Executive in a single cash lump sum distribution   within
thirty (30) days following the Executive’s Date of Termination, provided
however, if Executive is a “Specified Employee,” as defined in Treasury
Regulation 1.409A-1(i), then, solely to the extent required to avoid penalties
under Code Section 409A, such payment shall be delayed until the first day of
the seventh full month following the Executive’s Date of Termination.


(d)    Upon the occurrence of an Event of Termination, the Bank will cause to be
continued life insurance and non-taxable medical and dental coverage
substantially identical to the coverage maintained by the Bank for Executive
prior to his termination, provided that such benefits shall not be provided in
the event they should constitute an unsafe or unsound banking practice relating
to executive compensation and employment contracts pursuant to applicable
regulations, as is now or hereafter in effect.  Such coverage shall cease upon
the expiration of the remaining term of this Agreement.


(e)    The Executive’s termination of employment in accordance with Section 4
shall be construed to require a “Separation from Service” as defined in Code
Section 409A and the Treasury Regulations promulgated thereunder, such that the
Bank and Executive reasonably anticipate that the level of bona fide services
the Executive would perform after termination would permanently decrease to a
level that is less than 50% of the average level of bona fide services performed
(whether as an employee or an independent contractor) over the immediately
preceding 36-month period.
 
 
 

--------------------------------------------------------------------------------

 

5.      CHANGE IN CONTROL
(a)    No benefit shall be payable under this Section 5 unless there shall have
been a Change in Control of the Bank or Company, as set forth below.  For
purposes of this Agreement, a “Change in Control” of the Bank or Company shall
mean an event of a nature that (i) would be required to be reported in response
to Item 1(a) of the current report on Form 8-K, as in effect on the date hereof,
pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 (the
“Exchange Act”), or (ii) results in a Change in Control of the Bank or the
Company within the meaning of the Home Owners’ Loan Act, as amended and
applicable rules and regulations promulgated thereunder as in effect at the time
of the Change in Control; or (iii) without limitation such a Change in Control
shall be deemed to have occurred at such time as (a) any “person” (as the term
is used in Sections 13(d) and 14(d) of the Exchange Act) is or becomes a
“beneficial owner” (as defined in Rule 13d-3 of the Exchange Act) directly or
indirectly, of securities of the Company representing 25% or more of the
Company’s outstanding securities except for any securities purchased by the
Bank’s employee stock ownership plan or trust; (b) individuals who constitute
the Board on the date hereof (the “Incumbent Board”) cease for any reason to
constitute at least a majority thereof; (c) a plan of reorganization, merger,
consolidation, sale of all or substantially all the assets of the Bank or
Company or similar transaction in which the Bank or the Company is not the
surviving institution occurs; (d) a proxy statement soliciting proxies from
stockholders of the Company, by someone other than the then current Board of
Directors of the Company, seeking stockholder approval of a plan of
reorganization, merger or consolidation of the Company or similar transaction
with one or more corporations as a result of which the outstanding shares of the
common stock of the Company are exchanged for or converted into cash or property
or securities not issued by the Company; or (e) a tender offer is made for 25%
or more of the voting securities of the Company and the shareholders owning
beneficially or of record 25% or more of the outstanding securities of the
Company have tendered or offered to sell their shares pursuant to such tender
offer and such tendered shares have been accepted by the tender
offeror. Notwithstanding the foregoing, a “Change in Control” of the Bank or the
Company shall not be deemed to have occurred in connection with the conversion
of Jacksonville Bancorp, MHC to stock form. For these purposes, “Incumbent
Board” means, in the case of the Company or the Bank, the Board of Directors of
the Company or the Bank, respectively, on the date hereof, provided that any
person becoming a director subsequent to the date hereof whose election was
approved by a vote of at least three-quarters of the directors comprising the
Incumbent Board, or whose nomination for election by members or stockholders was
approved by the same nominating committee serving under an Incumbent Board,
shall be considered as though he were a member of the Incumbent Board.


(b)    If any of the events described in Section 5(a) hereof constituting a
Change in Control have occurred, Executive shall be entitled to the benefits
provided in paragraphs (c), (d), (e), (f), (g) and (h) of this Section 5 upon
his subsequent termination of employment at any time during the term of this
Agreement, regardless of whether such termination results from (i) his
resignation or (ii) his dismissal upon the Change in Control.


(c)    Upon the occurrence of a Change in Control followed by the Executive’s
termination of employment, the Bank shall pay Executive, or in the event of his
subsequent death, his beneficiary or beneficiaries, or his estate, as the case
may be, as severance pay or liquidated damages, or both, a sum equal to the
greater of the payments due for the remaining term of the Agreement or 2.99
times the average of the five preceding years’ Base Salary, including bonuses
and any other cash compensation paid to the Executive during such years, and the
amount of any contributions made to any employee benefit plans, on behalf of the
Executive, maintained by the Bank during such years.  Such payment shall be made
by the Bank on the Date of Termination.  All payments shall be made to the
Executive in a single cash lump-sum distribution within thirty  (30) days
following the Executive’s Date of Termination, provided however, if Executive is
a “Specified Employee,” as defined in Treasury Regulation 1.409A-1(i), then,
solely to the extent required to avoid penalties under Code Section 409A, such
payment shall be delayed until the first day of the seventh full month following
the Executive’s Date of Termination.


(d)    For the purposes of this Section 5, “termination of employment” shall be
construed to require a “Separation from Service” as defined in Code Section 409A
and the Treasury Regulations promulgated thereunder, such that the Bank and
Executive reasonably anticipate that the level of bona fide services the
Executive would perform after termination would permanently decrease to a level
that is less than 50% of the average level of bona fide services performed
(whether as an employee or an independent contractor) over the immediately
preceding 36-month period.
 
 
 

--------------------------------------------------------------------------------

 

(e)    Upon the occurrence of a Change in Control followed by the Executive’s
termination of employment, the Bank will cause to be continued life insurance
and nontaxable medical and dental coverage substantially identical to the
coverage maintained by the Bank for Executive prior to his severance.  Such
coverage and payments shall cease upon the expiration of thirty six (36) months.


(f)     Upon the occurrence of a Change in Control, Executive will be entitled
to any benefits granted to him pursuant to any Stock Option Plan of the Bank or
Holding Company.


(g)    Upon the occurrence of a Change in Control the Executive will be entitled
to any benefits awarded to him under the Bank’s Recognition and Retention Plan
or any restricted stock plan in effect.


(h)    Notwithstanding the preceding paragraphs of this Section 5, if the
aggregate payments or benefits to be made or afforded to Executive under said
paragraphs would be deemed to include an “excess parachute payment” under
Section 280G of the Code or any successor thereto, the Executive’s benefits will
be reduced to an amount, the value of which is one dollar ($1.00) less than an
amount equal to three (3) times Executive's "base amount", as determined in
accordance with said Section 280G.  In the event a reduction is necessary, then
the cash severance payable by the Bank pursuant to Section 5 hereof shall be
reduced by the minimum amount necessary to result in no portion of the payments
and benefits payable by the Bank under Section 5 being non-deductible to the
Bank pursuant to Section 280G of the Code and subject to excise tax imposed
under Section 4999 of the Code.


(i)     Notwithstanding the foregoing, there will be no reduction in the
compensation otherwise payable to Executive during any period during which
Executive is incapable of performing his duties hereunder by reason of temporary
disability.


(j)     Any payments made to Executive pursuant to this Agreement or otherwise,
are subject to and conditioned upon their compliance with 12 U.S.C. § 1818(k)
and any applicable regulations promulgated thereunder.


6.      TERMINATION UPON RETIREMENT, DISABILITY, OR DEATH
(a)    Termination by the Bank of the Executive based on “Retirement” shall mean
termination in accordance with the Bank’s retirement policy or in accordance
with any retirement arrangement established with the Executive’s consent with
respect to him. Upon termination of employment upon Retirement, Executive shall
be entitled to all benefits under any retirement plan of the Bank and other
plans to which the Executive is a party.


(b)    Termination by the Bank of the Executive’s employment based on
“Disability” shall mean termination because  (i) Executive is unable to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment that can be expected to result in death, or last
for a continuous period of not less than 12 months; (ii) Executive is, by reason
of any medically determinable physical or mental impairment that can be expected
to result in death, or last for a continuous period of not less than 12 months,
receiving income replacement benefits for a period of not less than three months
under an accident and health plan covering employees of the Bank; or (iii)
Executive is determined to be totally disabled by the Social Security
Administration.   In the event Executive is determined to be Disabled, the Bank
may terminate this Agreement, provided that the Bank shall continue to be
obligated to pay Executive his Base Salary, including bonuses and any other cash
compensation paid to Executive during such period for the remaining term of this
Agreement, or one (1) year, whichever is the longer period of time, in
accordance with the regular payroll practices of the Bank, and provided further
that any amounts actually paid to Executive pursuant to any disability insurance
or other similar such program which the Bank has provided or may provide on
behalf of its employees or pursuant to any workman’s or social security
disability program shall reduce the compensation to be paid to Executive
pursuant to this paragraph.
(c)  In the event of Executive’s death during the term of this Agreement, his
estate, legal representatives or named beneficiaries (as directed by Executive
in writing) shall be paid Executive’s Base Salary at the rate in effect at the
time of Executive’s death for a period of one (1) year from the date of
Executive’s death, and the Bank will continue to provide continued non-taxable
medical, dental, family and other benefits normally provided for Executive’s
family for one (1) year after Executive’s death.
 
 
 

--------------------------------------------------------------------------------

 

7.      TERMINATION FOR CAUSE
The term “Termination for Cause” shall mean termination because of the
Executive’s personal dishonesty, incompetence, willful misconduct, any breach of
fiduciary duty involving personal profit, intentional failure to perform stated
duties, willful violation of any law, rule, or regulation (other than traffic
violations or similar offenses) or final cease and desist order, or material
breach of any provision of this Agreement.  In determining incompetence, the
acts or omissions shall be measured against standards generally prevailing in
the savings institutions industry.  For purposes of this paragraph, no act or
failure to act on the part of Executive shall be considered “willful” unless
done, or omitted to be done, by the Executive not in good faith and without
reasonable belief that the Executive’s action or omission was in the best
interest of the Bank.  Notwithstanding the foregoing, Executive shall not be
deemed to have been Terminated for Cause unless and until there shall have been
delivered to him a copy of a resolution duly adopted by the affirmative vote of
not less than three fourths of the members of the Board at a meeting of the
Board called and held for that purpose (after reasonable notice to Executive and
an opportunity for him, together with counsel, to be heard before the Board),
finding that in the good faith opinion of the Board, Executive was guilty of
conduct justifying Termination for Cause and specifying the particulars thereof
in detail.  The Executive shall not have the right to receive compensation or
other benefits for any period after Termination for Cause.  Any stock options
granted to Executive under any stock option plan of the Bank, the Company or any
subsidiary or affiliate thereof, shall not be exercisable upon Executive’s
receipt of Notice of Termination for Cause pursuant to Section 8 hereof, and
shall be null and void subsequent to Executive=s Termination for Cause, unless
such Termination for Cause is found to be wrongful or such dispute is otherwise
decided in Executive=s favor, as set forth in Section 8(c) hereof.


8.      NOTICE
(a)    Any purported termination by the Bank or by Executive shall be
communicated by Notice of Termination to the other party hereto.  For purposes
of this Agreement, a “Notice of Termination” shall mean a written notice which
shall indicate the specific termination provision in this Agreement relied upon
and shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of Executive’s employment under the provision so
indicated.


(b)    “Date of Termination” shall mean the date specified in the Notice of
Termination (which, in the case of a Termination for Cause, shall not be less
than thirty (30) days from the date such Notice of Termination is given).


(c)    If, within thirty (30) days after any Notice of Termination is given, the
party receiving such Notice of Termination notifies the other party that a
dispute exists concerning the termination, except upon the occurrence of a
Change in Control and voluntary termination by the Executive, in which case the
Date of Termination shall be the date specified in the Notice, the Date of
Termination shall be the date on which the dispute is finally determined, either
by mutual written agreement of the parties, by a binding arbitration award, or
by a final judgment, order or decree of a court of competent jurisdiction (the
time for appeal having expired and no appeal having been perfected) and provided
further that the Date of Termination shall be extended by a notice of dispute
only if such notice is given in good faith and the party giving such notice
pursues the resolution of such dispute with reasonable
diligence.  Notwithstanding the pendency of any such dispute, the Bank will
continue to pay Executive his full compensation in effect when the notice giving
rise to the dispute was given (including, but not limited to, Base Salary) and
continue Executive as a participant in all compensation, benefit and insurance
plans in which he was participating when the notice of dispute was given, until
the dispute is finally resolved in accordance with this Agreement, provided such
dispute is resolved within nine (9) months after the Date of Termination
specified in the Notice or Termination; notwithstanding the foregoing no
compensation or benefits shall be paid to Executive in the event the Executive
is Terminated for Cause.  In the event that such Termination for Cause is found
to have been wrongful or such dispute is otherwise decided in Executive’s favor,
the Executive shall be entitled to receive all compensation and benefits which
accrued for up to a period of nine (9) months after the Termination for Cause,
and such amount shall be paid promptly by the Bank and in any event no later
than March 15 of the year immediately following the year in which the matter was
resolved.  If such dispute is not resolved within such nine-month period, the
Bank shall not be obligated, upon final resolution of such dispute, to pay
Executive compensation and other payments accruing more than nine months from
the Date of the Termination specified in the Notice of Termination.  Amounts
paid under this Section are in addition to all other amounts due under this
Agreement and shall not be offset against or reduce any other amounts due under
this Agreement.
 
 
 

--------------------------------------------------------------------------------

 

9.      POST TERMINATION OBLIGATIONS
(a)    All payments and benefits to Executive under this Agreement shall be
subject to Executive’s compliance with paragraph (b) of this Section 9 during
the term of this Agreement and for one (1) full year after the expiration or
termination hereof.


(b)    Executive shall, upon reasonable notice, furnish such information and
assistance to the Bank as may reasonably be required by the Bank in connection
with any litigation in which it or any of its subsidiaries or affiliates is, or
may become, a party.


10.    NON COMPETITION
(a)    Upon any termination of Executive’s employment hereunder pursuant to
Section 4(c) hereof, Executive agrees not to compete with the Bank and/or the
Company for a period of one (1) year following such termination in any city,
town or county in which the Bank and/or the Company has an office or has filed
an application for regulatory  approval to establish an office, determined as of
the effective date of such termination, except as agreed to pursuant to a
resolution duly adopted by the Board.  Executive agrees that during such period
and within said cities, towns and counties, Executive shall not work for or
advise, consult or otherwise serve with, directly or indirectly, any entity
whose business materially competes with the depository, lending or other
business activities of the Bank and/or the Company.  The parties hereto,
recognizing that irreparable injury will result to the Bank and/or the Company,
its business and property in the event of Executive’s breach of this Subsection
10(a) agree that in the event of any such breach by Executive, the Bank and/or
the Company will be entitled, in addition to any other remedies and damages
available, to an injunction to restrain the violation hereof by Executive,
Executive’s partners, agents, servants, employers, employees and all persons
acting for or with Executive.  Nothing herein will be construed as prohibiting
the Bank and/or the Company from pursuing any other remedies available to the
Bank and/or the Company for such breach or threatened breach, including the
recovery of damages from Executive.


(b)    Executive recognizes and acknowledges that the knowledge of the business
activities and plans for business activities of the Bank and affiliates thereof,
as it may exist from time to time, is a valuable, special and unique asset of
the business of the Bank.  Executive will not, during or after the term of his
employment, disclose any knowledge of the past, present, planned or considered
business activities of the Bank or affiliates thereof to any person, firm,
corporation, or other entity for any reason or purpose
whatsoever.  Notwithstanding the foregoing, Executive may disclose any knowledge
of banking, financial and/or economic principles, concepts or ideas which are
not solely and exclusively derived from the business plans and activities of the
Bank, and Executive may disclose any information regarding the Bank or the
Company which is otherwise publicly available.  In the event of a breach or
threatened breach by the Executive of the Provisions of this Section 10, the
Bank will be entitled to an injunction restraining Executive from disclosing, in
whole or in part, the knowledge of the past, present, planned or considered
business activities of the Bank or affiliates thereof, or from rendering any
services to any person, firm, corporation, other entity to whom such knowledge,
in whole or in part, has been disclosed or is threatened to be
disclosed.  Nothing herein will be construed as prohibiting the Bank from
pursuing any other remedies available to the Bank for such breach or threatened
breach, including the recovery of damages from Executive.


11.    SOURCE OF PAYMENTS
All payments provided in this Agreement shall be timely paid in cash or check
from the general funds of the Bank.  The Company, however, guarantees payment
and provision of all amounts and benefits due hereunder to Executive and, if
such amounts and benefits due from the Bank are not timely paid or provided by
the Bank, such amounts and benefits shall be paid or provided by the Company.


12.    EFFECT ON PRIOR AGREEMENTS AND EXISTING BENEFITS PLANS
This Agreement contains the entire understanding between the parties hereto and
supersedes any prior employment agreement between the Bank or any predecessor of
the Bank and Executive, except that this Agreement shall not affect or operate
to reduce any benefit or compensation inuring to the Executive of a kind
elsewhere provided.  No provision of this Agreement shall be interpreted to mean
that Executive is subject to receiving fewer benefits than those available to
him without reference to this Agreement.
 
 
 

--------------------------------------------------------------------------------

 

13.    NO ATTACHMENT
(a)    Except as required by law, no right to receive payments under this
Agreement shall be subject to anticipation, commutation, alienation, sale,
assignment, encumbrance, charge, pledge, or hypothecation, or to execution,
attachment, levy, or similar process or assignment by operation of law, and any
attempt, voluntary or involuntary, to affect any such action shall be null,
void, and of no effect.


(b)    This Agreement shall be binding upon, and inure to the benefit of,
Executive and the Bank and their respective successors and assigns.


14.    MODIFICATION AND WAIVER
(a)    This Agreement may not be modified or amended except by an instrument in
writing signed by the parties hereto.


(b)    No term or condition of this Agreement shall be deemed to have been
waived, nor shall there be any estoppel against the enforcement of any provision
of this Agreement, except by written instrument of the party charged with such
waiver or estoppel.  No such written waiver shall be deemed a continuing waiver
unless specifically stated therein, and each such waiver shall operate only as
to the specific term or condition waived  and shall not constitute a waiver of
such term or condition for the future as to any act other than that specifically
waived.


15.    REQUIRED PROVISIONS
Notwithstanding anything herein contained to the contrary, any payments to the
Executive by the Company are subject to and conditioned upon their compliance
with Section 18(k) of the Federal Deposit Insurance Act, 12 U.S.C. § 1828(k),
and the regulations promulgated thereunder in 12 C.F.R. Part 359.


16.    SEVERABILITY
If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any part of such provision not held so invalid, and each
such other provision and part thereof shall to the full extent consistent with
law continue in full force and effect.


17.    HEADINGS FOR REFERENCE ONLY
The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.


18.    GOVERNING LAW
This Agreement shall be governed by the laws of the State of Illinois, but only
to the extent not superseded by federal law.


19.    ARBITRATION
Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by arbitration in accordance with the rules of the
American Arbitration Association then in effect.  Judgment may be entered on the
arbitrator’s award in any court having jurisdiction; provided, however, that
Executive shall be entitled to seek specific performance of his right to be paid
until the Date of Termination during the pendency of any dispute or controversy
arising under or in connection with this Agreement.


20.    PAYMENT OF LEGAL FEES
All reasonable legal fees paid or incurred by Executive pursuant to any dispute
or question of interpretation relating to this Agreement shall be paid or
reimbursed by the Bank, provided that the dispute or interpretation has been
settled by Executive and the Bank or resolved in the Executive’s favor, and such
payment or  reimbursement shall occur no later than two and one-half months
after the dispute is settled or resolved in the Executive’s favor.


21.    INDEMNIFICATION
The Bank shall provide Executive (including his heirs, executors and
administrators) with coverage under a standard
directors’ and officers’ liability insurance policy at its  expense, or in lieu
thereof, shall indemnify Executive (and his heirs, executors and administrators)
to the fullest extent permitted under federal law against all expenses and
liabilities reasonably incurred by him in connection with or arising out of any
action, suit or proceeding in which he may be involved by reason of his having
been a director or officer of the Bank (whether or not he continues to be a
director or officer at the time of incurring such expenses or liabilities), such
expenses and liabilities to include, but not be limited to, judgments, court
costs and attorneys’ fees and the cost of reasonable settlements (such
settlements must be approved by the Board of Directors of the Bank).  If such
action, suit or proceeding is brought against Executive in his capacity as an
officer or director of the Bank, however, such indemnification shall not extend
to matters as to which Executive is finally adjudged to be liable for willful
misconduct in the performance of his duties.  No Indemnification shall be paid
that would violate 12 U.S.C. § 1828(K) or any regulations promulgated
thereunder.
 
 
 

--------------------------------------------------------------------------------

 

22.    SUCCESSOR TO THE BANK
The Bank shall require any successor or assignee, whether direct or indirect, by
purchase, merger, consolidation or otherwise, to all or substantially all the
business or assets of the Bank or the Company, expressly and unconditionally to
assume and agree to perform the Bank’s obligations under this Agreement, in the
same manner and to the same extent that the Bank would be required to perform if
no such succession or assignment had taken place.


SIGNATURES


IN WITNESS WHEREOF, the Bank has caused this Agreement to be executed by its
duly authorized officer, and Executive has signed this Agreement, on the date
set forth below.


JACKSONVILLE SAVINGS BANK
                      JACKSONVILLE SAVINGS BANK            
03/17/09
 
By:
/s/ Richard A. Foss
 
Date
   
President
                                              EXECUTIVE                      
03/17/09
 
By:
/s/ Andrew F. Applebee
 
Date
   
Andrew F. Applebee
 